Case 2:18-cv-09768-FMO-KS Document 74-2 Filed 05/24/19 Page 1 of 2 Page ID #:688



   1   DARIN W. SNYDER (S.B. #136003)
       dsnyder@omm.com
   2   ALEXANDER B. PARKER (S.B. #264705)
       aparker@omm.com
   3   BILL TRAC (S.B. #281437)
       btrac@omm.com
   4   ASHISH SUDHAKARAN (S.B. # 312941)
       asudhakaran@omm.com
   5   O’MELVENY & MYERS LLP
       Two Embarcadero Center, 28th Floor
   6   San Francisco, California 94111-3823
       Telephone: (415) 984-8700
   7   Facsimile: (415) 984-8701
   8   Attorneys for Defendants
       JADOOTV, INC., SAJID SOHAIL,
   9   and HASEEB SHAH
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                      WESTERN DIVISION
  13

  14
        DISH NETWORK L.L.C.,                    Case No. 2:18-cv-09768-FMO-KS
  15
                         Plaintiff,             [PROPOSED] ORDER
  16                                            GRANTING DEFENDANT
              v.                                HASEEB SHAH’S MOTION TO
  17                                            DISMISS PURSUANT TO
        JADOOTV, INC., SAJID SOHAIL,            FEDERAL RULE OF CIVIL
  18    HASEEB SHAH, EAST WEST                  PROCEDURE 12(b)(2) and
        AUDIO VIDEO, INC., and PUNIT            12(b)(5)
  19    BHATT,
                                                Date:  July 11, 2019
  20                     Defendants.            Time: 10:00 a.m.
                                                Ctrm:  6D
  21                                            Judge: Hon. Fernando M. Olguin
  22

  23

  24

  25

  26

  27

  28
                                                     [PROPOSED] ORDER GRANTING DEF. HASEEB
                                                                  SHAH’S MOTION TO DISMISS
                                                            CASE NO. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 74-2 Filed 05/24/19 Page 2 of 2 Page ID #:689



   1                                 [PROPOSED] ORDER
   2         The Court, having considered Defendant Haseeb Shah’s Motion to Dismiss
   3   Pursuant to Federal Rule of Civil Procedure 12(b)(2) and 12(b)(5) (the “Motion”),
   4   all other papers and evidence submitted in support, opposition, and reply, the
   5   pertinent pleadings and files in this action, and the arguments of counsel, and
   6   finding good cause to grant the Motion, hereby GRANTS the Motion.
   7         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS
   8   FOLLOWS:
   9         1.     Haseeb Shah’s Motion to Dismiss is GRANTED and Plaintiff’s
  10   Complaint against Haseeb Shah is DISMISSED WITH PREJUDICE.
  11

  12

  13         IT IS SO ORDERED.
  14

  15    DATED: ________________________
                                                 HONORABLE FERNANDO M. OLGUIN
  16                                             UNITED STATES DISTRICT JUDGE
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            [PROPOSED] ORDER GRANTING DEF. HASEEB
                                                -1-                      SHAH’S MOTION TO DISMISS
                                                                   CASE NO. 2:18-CV-09768-FMO-KS
